Citation Nr: 0904121	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee degenerative joint disease, claimed secondary to 
service-connected right sacroiliac arthritis.  

2.  Entitlement to service connection for left knee 
degenerative joint disease, claimed secondary to service-
connected right sacroiliac arthritis.  

3.  Entitlement to a disability rating in excess of 40 
percent for right sacroiliac arthritis. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 19, 1980, 
to October 31, 1980, prior to a medical discharge.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that reopened, but then denied, a claim for 
service connection for the left knee disability.  The 
decision also denied an increased rating for service-
connected sacroiliac arthritis and denied TDIU.

In April 2008, the veteran presented testimony at a video 
conference hearing on appeal before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is in the record.

Entitlement to a disability rating in excess of 40 percent 
for right sacroiliac arthritis and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By rating decision of December 2002, the RO denied 
service connection for left knee degenerative joint disease 
and properly notified the veteran of that decision.  

2.  The veteran did not appeal the December 2002 decision and 
it became final.

3.  Evidence received at the RO since the December 2002 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
degenerative joint disease.  

4.  Competent medical evidence tending to associate left knee 
degenerative joint disease with a service-connected 
disability has been submitted.  


CONCLUSIONS OF LAW

1.  The December 2002 RO rating decision, which denied 
service connection for left knee degenerative joint disease, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for left knee degenerative 
joint disease and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for degenerative 
joint disease of the left knee as secondary to service-
connected to service-connected right sacroiliac arthritis are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to reopening and then granting the claim for 
service connection for left knee degenerative joint disease, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

New and Material Evidence

In a December 2002 rating decision, the RO denied service 
connection for left knee degenerative joint disease secondary 
to service-connected traumatic arthritis of the right 
sacroiliac articulation.  The veteran and his representative 
were notified of the decision in a letter from the RO, but 
did not appeal.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2008).

Pursuant to 38 C.F.R. § 3.156(a) (2008), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the prior 
final adverse decision issued in December 2002 consists of 
service treatment records (hereinafter referred to as STRs), 
VA examination reports, VA treatment records, private medical 
reports, testimony, and claims and statements of the veteran, 
as discussed below.

The STRs reflect that the veteran was accepted into active 
military service with residuals of a pelvis fracture, 
including a pelvis deformity.  On his 24th day of basic 
training, left hip pains arose that were attributed to the 
pelvis.  Soon thereafter, he was medically discharged from 
active service for this condition.  An Air Force physical 
evaluation board did not consider the pelvis fracture to have 
been aggravated during active service; however, a June 1999 
VA compensation examination report notes a likelihood that 
the pelvis fracture was aggravated during active service and 
that the veteran had a painful low back due to right 
sacroiliac arthritis.  In December 1999, the RO granted 
service connection for traumatic arthritis of the right 
sacroiliac articulation with back pain due to pelvis injury.  

A March 2000 VA outpatient treatment report notes that the 
right lower extremity was measured to be 1/2-inch shorter and 
that lifts under the right foot did not bring the pelvis to a 
level position at the iliac crests nor did these lifts 
decrease the low back pain.  Another March 2000 VA report 
notes possible left sacroiliac joint dysfunction with a left 
leg length discrepancy.  A June 2000 VA outpatient treatment 
report notes a left leg length discrepancy of 1/4-inch.  

In December 2002, the RO denied secondary service connection 
for left knee degenerative joint disease.  The RO based that 
denial on the absence of medical evidence of a link between 
the current left knee pathology and a service-connected 
disability.  The Board will review the evidence submitted 
since the RO decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it raises a reasonable 
possibility of substantiating the claim.  

The evidence submitted since the December 2002 RO decision 
includes a March 2006 letter from W. Rutledge, M.D.  In that 
letter, Dr. Rutledge pointed out that the veteran, "...does in 
fact have a leg length discrepancy that is causing knee 
strain."  The impressions were left knee degenerative joint 
disease and "left length discrepancy secondary to a remote 
fractured pelvis." 

The March 2006 letter is new and material evidence.  Dr. 
Rutledge has supplied medical evidence of a link between a 
service-connected disability and the currently claimed left 
knee disability.  No such evidence had previously been 
submitted.  Given the benefit of the doubt doctrine set forth 
at 38 U.S.C.A. § 5107 and at 38 C.F.R. § 3.102, this medical 
opinion could place the evidence for service connection in 
relative equipoise.  Thus, it is neither cumulative nor 
redundant and it raises a reasonable possibility of 
substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the Board agrees with the RO 
that the application to reopen the service connection claim 
must be granted.  

Service Connection for Left Knee Degenerative Joint Disease

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  
The amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  The veteran raised the issue of 
secondary service connection for the left knee prior to the 
October 10, 2006, effective date of the revised regulation.  
Consequently, the old law set forth in Allen is for 
application.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

There is no medical evidence of a direct connection between 
left knee degenerative joint disease and active service; 
however, there is favorable medical evidence for secondary 
service connection for the left knee.  The veteran has 
claimed that he walks with a limp and that the limp has 
caused his left knee disability.  The medical evidence of a 
link between left knee degenerative joint disease and the 
service-connected residuals of a pelvis fracture is in 
controversy, however.  

It must be noted that the December 1999 RO rating decision 
that granted service connection for right sacroiliac 
arthritis concedes that a pre-existing pelvis fracture had 
been aggravated during active service.  Although that rating 
decision concludes that right sacroiliac arthritis also pre-
existed active service, there is no evidence of right 
sacroiliac arthritis prior to active service.  Regardless, 
the service-connected disability includes right sacroiliac 
arthritis and residuals attributed to deformities of the 
pelvic structure, including a leg length discrepancy with 
limping.  

A March 2000 VA outpatient treatment report notes that the 
right lower extremity was a measured 1/2-inch shorter.  Another 
March 2000 VA report notes possible left sacroiliac joint 
dysfunction with a left leg length discrepancy.  A June 2000 
VA outpatient treatment report notes a left leg length 
discrepancy of 1/4-inch.  

In a March 2006 letter, Dr. Rutledge pointed out that the 
veteran, "...does in fact have a leg length discrepancy that 
is causing knee strain."  The impressions were left knee 
degenerative joint disease and "left length discrepancy 
secondary to a remote fractured pelvis."  This important 
medical evidence supports the veteran's contention that 
service-connected residuals of injury to a pre-existing 
pelvis fracture caused a leg length discrepancy which, in-
turn, caused degenerative joint disease of the left knee.  

In May 2006, Dr. Rutledge reported that the veteran, "...also 
is status post a pelvic fracture that has caused some leg 
length discrepancy and in the past 12 months has had 
progressively worsening knee pain." 

A June 2006 VA orthopedic compensation examination report 
reflects that the veteran's gait was normal, although the 
examiner specifically found the left leg to be 1/2-inch 
shorter.  A June 2006 VA X-ray of the sacroiliac joints 
showed healed fracture deformities of the pubic bones, 
bilaterally, with fusion of the pubic bones.  

A December 2006 VA examination report suggests no left knee 
trauma.  The veteran stood with a slightly tilted pelvis 
(right side higher).  The examiner found the leg lengths to 
be equal, even though previous examiners had measured a leg 
length discrepancy.  The examiner also found chronic lumbar 
sprain with minimal degenerative disc disease at T-12 and L-1 
and mild left knee patellofemoral disease.  The examiner also 
noted that the veteran had no abnormal neurologic findings, 
regardless of a significant history of relevant complaints.

In a December 2006 addendum report, the December 2006 VA 
examiner noted a review of the veteran's chart and concluded 
that it is, "...not at all likely that the abnormal left knee 
is secondary to his traumatic arthritis of the right 
sacroiliac articulation or from his healed fracture of the 
pelvis or from his chronic lumbar spine sprain."  No 
supporting rationale was offered and the examiner did not 
address any medical opinion to the contrary.  

In April 2008, Dr. Rutledge found an acute inflammation and 
chronic degenerative joint disease of the left knee.  Dr. 
Rutledge concluded, "The left knee pain has progressively 
worsened over time and is more likely than not related to his 
low back pain and remote pelvic fracture."  In May 2008, Dr. 
Rutledge reported intermittent knee pains, worse on the left, 
and stated, "This I believe is due to remote pelvic fracture 
that induced chronic back pain and knee pathology."   

During an April 2008 videoconference before the undersigned 
Veterans Law Judge, the veteran testified that his pelvis is 
now deformed, "causing me to walk crooked."  

In weighing the competing evidence, the Board finds the 
favorable medical evidence to be more persuasive.  This is 
simply because most of the competent evidence notes that 
there is a leg length discrepancy that has impacted the left 
knee.  Two March 2000 VA reports, a June 2000 VA report, and 
a June 2006 VA compensation examination report note a leg 
length discrepancy.  In March 2006 and again in May 2006, the 
veteran's private treating physician also reported a leg 
length discrepancy.  Only one examiner, the December 2006 VA 
examiner, has found the leg lengths to be equal.  Because the 
earlier VA reports actually measured the leg length 
discrepancy, their persuasive value is especially great.  The 
Board finds that a leg length discrepancy exists in this 
case.  

Because a leg length discrepancy is shown and because it has 
been associated with subsequent left knee pathology, the 
Board must attach considerable weight to the medical opinions 
that relate left knee degenerative joint disease to the 
service-connected pelvis fracture and residuals.  Conversely, 
because the December 2006 VA opinion is based on a purported 
absence of a leg length discrepancy, its persuasive value is 
lowered.  The Court has held that medical opinions based upon 
inaccurate factual premises are entitled no probative weight.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical 
opinion based upon veteran's inaccurate factual premise has 
no probative value). 

After considering all the evidence of record, including the 
testimony, and resolving all doubt in the veteran's favor, 
the claim for service connection for left knee degenerative 
joint disease, as secondary to service-connected right 
sacroiliac arthritis is granted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



ORDER

Service connection for left knee degenerative joint disease 
secondary to service-connected sacroiliac arthritis is 
granted.  


REMAND

Increased Rating

With respect to the claim for a disability rating in excess 
of 40 percent for right sacroiliac arthritis, a May 2006 
letter from the RO addresses certain requirements for an 
increased rating; however, the letter does not advise the 
veteran to submit evidence showing that this disability has 
impacted his daily life, nor does the letter inform him 
whether a specific measurement or test is required to meet 
the criteria for an increased rating.  Thus, the letter does 
not meet the heightened notice requirement set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  

In Vazquez, the Court stressed that for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Moreover, in Sanders v 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom; Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209), the United States Court of Appeals for 
the Federal Circuit held that such notice errors are presumed 
prejudicial.  In order to avoid prejudicial error, VA must 
remand the issue for corrective notice action.   

TDIU

While the Board assumes jurisdiction over the TDIU claim by 
virtue of a timely appeal, the Court specifically held that 
"the Board is precluded from assigning an extraschedular 
total rating in the first instance."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  The Board must therefore "refer" the 
matter to the proper authority.  Thus, a remand is required. 

During an April 2008 videoconference before the undersigned 
Veterans Law Judge, the veteran testified that his back 
precluded any form of employment.  Medical evidence, both VA 
and private, supports his claim.  In May 2006, Dr. Rutledge 
reported, "The patient is unemployable due to his physical 
disability."  In a June 2006 VA orthopedic compensation 
examination report, the examiner concluded, "In my opinion, 
his service-connected back disability does affect his 
employment."  

Because service connection has been granted for an additional 
issue in the decision above and because a rating or ratings 
for the left knee has not yet been assigned, it is not known 
whether the criteria for a total rating set forth above are 
met for any portion of the appeal period.  Thus, a remand is 
required.  

The SSA records obtained do not include the basis for the 
decision to grant SSA disability benefits.  Therefore, it is 
not known whether these records are relevant to the claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (BVA erred 
when it failed to provide reasons and bases for its 
conclusion that SSA records were not relevant to the claim).  
An attempt must be made to obtain these reports.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for a 
disability rating in excess of 40 percent 
for right sacroiliac arthritis, the AOJ 
must send the veteran a letter pursuant 
to the decision reached in Vasquez, 
supra.  In particular, notify the veteran 
that evidence showing that this 
disability has impacted his daily life 
might prove beneficial to his claim and 
that evidence of loss of left lower 
extremity reflexes, left lower extremity 
muscle atrophy, left lower extremity 
sensory disturbance, and left lower 
extremity pain might be beneficial to the 
claim.  Moreover, evidence of similar 
right lower extremity symptoms might be 
helpful to the claim if, and only if, a 
medical professional offers evidence 
tending to relate such symptoms to the 
service-connected right sacroiliac 
arthritis.  

2.  The AOJ should attempt to obtain any 
available SSA decision and the medical 
records upon which that decision is 
based.   

3.  After assignment of a rating or 
ratings for left knee degenerative joint 
disease and upon consideration of the 
claim for an increased rating the 
sacroiliac arthritis, the AOJ must 
readjudicate the TDIU claim.  

4.  If a TDIU is not granted, the AOJ 
must submit the claim to the Director, 
Compensation and Pension Service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


